            Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

GOLDMAN SACHS BANK USA                    )
200 West Street                           )
New York, NY 10282                        )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )                Case No. ______________________
                                          )
1311 R STREET NW L.L.C.                   )
1734 20th Street NW                       )
Washington, DC 20009                      )
                                          )
SERVE:                                    )
CT CORPORATION SYSTEM, Registered         )
Agent                                     )
1015 15th Street NW, Suite 1000           )
Washington, DC 20005                      )
                                          )
and                                       )
                                          )
MATTHEW SHKOR                             )
1738 R Street NW                          )
Washington, DC 20009                      )
                                          )
       Defendants.                        )
__________________________________________/

                    VERIFIED COMPLAINT FOR APPOINTMENT
                 OF A RECEIVER, INJUNCTIVE AND OTHER RELIEF

       COMES NOW Plaintiff, GOLDMAN SACHS BANK USA (“Lender” or “Plaintiff”), by

and through its undersigned counsel, and states as follows for its Verified Complaint for

Appointment of a Receiver, Injunctive and Other Relief (“Complaint”) against Defendants, 1311

R STREET NW L.L.C. (“Borrower”) and Matthew Shkor (“Guarantor,” and collectively with

Borrower, “Defendants”). Plaintiff seeks the appointment of a receiver for real and personal

property owned and operated by Borrower and located in Washington, DC, for the purpose of

taking control of and safeguarding, the real property and all personal property located thereon,
             Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 2 of 16




completing construction of improvements located on the real property, and executing such

documents in the name of the Borrower as may be necessary to resolve certain title issues relating

to the property, all as an incident to Plaintiff’s enforcement of its security interest in the property,

through foreclosure or other remedies. Plaintiff also asks for a temporary restraining order and

preliminary and permanent injunctive relief in support of the receivership, and in support of

Plaintiff’s position as secured creditor. The grounds for the appointment of the receiver and other

relief are more fully set forth below and in the exhibits attached hereto.

                                   JURISDICTION AND VENUE

        1.      Lender is a New York-state chartered bank with its principal place of business in

New York, New York.

        2.      Borrower is a limited liability company organized under the laws of the District of

Columbia and the owner, in fee simple, of the real property that is the subject of this action and

described in more detail herein.

        3.      Guarantor is an adult citizen of the District of Columbia and is the sole and

managing member of Borrower.

        4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1)

because Plaintiff and Defendants are citizens of different states and the amount in controversy,

exclusive of interest and costs, is greater than $75,000.00.

        5.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2) because the

real property that is the subject of this receivership proceeding is located in the District of

Columbia which is within the jurisdiction of this Court.

        6.      This Court has personal jurisdiction over Defendants pursuant to the provisions of

D.C. Code §§ 13-422, 13-423(a)(1), and 13-423(a)(5), since Defendants are domiciled in or




                                                   2
             Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 3 of 16




organized under the laws of the District of Columbia, and since Borrower has an interest in real

property located in the District of Columbia.

                             BRIEF FACTUAL BACKGROUND

       7.       Borrower is the owner of real property and improvements thereon located at 1311

R Street NW, Washington, DC 20009, and described in more detail in the Deed of Trust (as

hereinafter defined) (the “Property”).

       8.       Upon information and belief, Borrower has been in possession of the Property with

the intent of sub-dividing and developing it into multiple residential condominium units since

approximately April 2017.

       9.       Lender is the holder of a Promissory Note dated October 4, 2018 (the “Note”) made

by Borrower to the order of Lender, evidencing a loan (the “Construction Loan”) from Lender to

Borrower in the original principal sum of $2,445,850.00 (the “Indebtedness”). A true and correct

copy of the Note is attached hereto marked Exhibit 1.

       10.      The Construction Loan is further evidenced by a Construction Loan Agreement

between Borrower and Lender dated October 4, 2018, as amended by that certain Addendum to

Loan Agreement of event date (collectively, the “Loan Agreement”), a true and correct copy of

which is attached hereto marked Exhibit 2.

       11.      Repayment of the Note and performance of the Borrower’s obligations under the

Loan Agreement is secured, in part, by that certain Construction Deed of Trust from Borrower to

Standard Title Group, LLC (“Trustee”) for the benefit of Lender dated October 4, 2018, and

recorded October 11, 2018, as Document # 2018102509 in the Recorder of Deeds for the District

of Columbia (the “Deed of Trust”). A true and correct copy of the Deed of Trust is attached hereto

as Exhibit 3.




                                                3
             Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 4 of 16




       12.     Repayment of the Note and performance of the Borrower’s obligations under the

Loan Agreement is also secured, in part, by that certain Commercial Security Agreement dated

October 4, 2018, between Borrower and Lender (the “Security Agreement”), a true and correct

copy of which is attached hereto as Exhibit 4.

       13.     Lender’s security interest in the collateral described in the Security Agreement was

perfected by the filing of a UCC Financing Statement on October 11, 2018, as Document

#2018102511 in the Recorder of Deeds for the District of Columbia, a true and correct copy of

which is attached hereto as Exhibit 5.

       14.     Guarantor promised to guaranty payment of the Indebtedness and performance of

Borrower’s obligations under the Note, the Loan Agreement, the Deed of Trust, and the Security

Agreement pursuant to (a) a Commercial Guaranty dated October 4, 2018, and (b) a Completion

Guaranty dated October 4, 2018 (collectively, the “Guarantees”), true and correct copies of which

are attached hereto as Exhibits 6 & 7. The Note, the Loan Agreement, the Deed of Trust, the

Security Agreement, the Guarantees, and all other documents executed or delivered in connection

with the Construction Loan are hereinafter referred to collectively as the “Loan Documents.”

       15.     The Deed of Trust conveyed into trust and created a security interest in the Property

in favor of the Lender as to, among other things:

       a. the Property and all personal property and improvements thereon;

       b. all present and future leases and all rents from the Property (the “Rents”); and

       c. All proceeds of any sale of the Property to the extent they do not exceed the amounts
          outstanding under the Loan Documents (the “Proceeds”).

       16.     The Security Agreement conveyed a security interest in favor of Lender in certain

collateral described therein (collectively, the “Collateral”), including the following:

       All inventory, equipment, accounts . . ., chattel paper, instruments . . . , letter-of-
       credit rights, letters of credit, commercial tort claims, documents, deposit accounts,


                                                  4
             Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 5 of 16




       investment property, money, other rights to payment and performance, and general
       intangibles (including but not limited to all software and all payment intangibles);
       . . . ; all fixtures; . . . ; all attachments, accessions, accessories, fittings, increases,
       tools, parts, repairs, supplies, and commingled goods relating to the foregoing
       property, and all additions, replacements of and substitutions for all or any part of
       the foregoing property; all insurance refunds relating to the foregoing property; . .
       .; and all supporting obligations relating to the foregoing property; all whether now
       existing or hereafter arising, whether now owned or hereafter acquired or whether
       now or hereafter subject to any rights in the foregoing property; and all products
       and proceeds (including but not limited to all insurance payments) of or relating to
       the foregoing property.

       17.      Lender is the owner, holder, and beneficiary of the Note, the Deed of Trust, and the

Security Agreement, the holder of a security interest in the Property and the Collateral conveyed

by the Deed of Trust and the Security Agreement, and all rights and remedies under the Note, the

Deed of Trust, and the Security Agreement.

       18.      Defendants are in default under the Note and the other Loan Documents for, among

other things, failing to pay the Indebtedness at maturity pursuant to the terms of the Loan

Documents.

       19.      As a consequence of said default, on September 16, 2020, Lender demanded

payment in full of all sums outstanding. A true and correct copy of such demand is attached hereto

as Exhibit 8.

       20.      As of December 31, 2020, Defendants will owe Lender the following amounts on

account of the Indebtedness:

                 Principal:                                                       $2,422,899.25
                 Interest (through 12/31/2020):                                     $557,390.51
                 Late Charges:                                                        $3,469.84
                 Unpaid Loan Charges/Advances:                                       $18,475.92
                 Estimated Payoff Charges:                                           $28,029.00
                 Total:                                                           $3,030,264.52

       21.      Additional interest will continue to accrue on the unpaid principal balance of the

Indebtedness at the rate of 18.3739% per annum or $1,219.67 per diem for each and every day



                                                    5
              Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 6 of 16




from and after December 31, 2020 until date of payment. Lender has incurred and will continue to

incur additional costs, expenses and fees, including attorneys’ fees, which are all recoverable under

the Note and the other Loan Documents.

        22.      Further, upon information and belief, Borrower has failed to pay certain

subcontractors and/or materialmen who supplied work and/or materials to the development of the

Property. Borrower’s failure to timely pay such entities has resulted in the filing of several

mechanic’s liens against the Property in the amounts of $205,739.58, $13,300.00, and $2,527.58, 1

and a pending enforcement lawsuit by at least one such lien claimant.

        23.      Borrower’s actions or inactions are in clear violation of Borrower’s duty to

discharge or otherwise cure any lien filed on the Property, as described in Page 3 of the Note and

Page 10 of the Construction Loan, the latter of which provides in material part:

        [T]he following shall constitute an Event of Default: “Any lien (including a
        mechanics lien) is issued of levied on all or any portion of the Property and
        Borrower has not cured within fourteen (14) days.”

[Emphasis Added].

        24.      Defendants are also in default under the Note and the other Loan Documents

because Borrower has abandoned the Property, locked its doors, and ceased business operations,

construction and development of any kind at the Property while failing to properly secure it from

damage.

        25.      Such conduct is in clear breach or abrogation of (A) Defendants’ duty to protect the

Property, (B) Defendants’ duty not to cease construction prior to completion, and (C) Lender’s

right to enter and inspect the Property, described on in the Loan Documents and set forth in detail


1
 The Mechanic’s Liens filed against the Property in the Recorder of Deeds for the District of Columbia are recorded
as (1) Document #2019081782 for $205,739.58 on behalf of CMX Construction Group, LLC, (2) Document
#2020020372 for $13,300.00 on behalf of AG’s Enterprise, Inc., and (3) Document #2019074899 for $2,527.58 on
behalf of Architectural Ceramics, Inc.


                                                        6
              Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 7 of 16




as follows:

                A. Defendants’ Duty to Protect
                   [Borrower] agrees neither to abandon nor leave unattended the Property.
                   [Borrower] shall do all other acts, in addition to those acts set forth above in
                   this section, which from the character and use of the Property are reasonably
                   necessary to protect and preserve the Property. (See Deed of Trust, Exhibit 3,
                   Page 2).

                B. Defendants’ Duty to Complete Construction Before Cessation of Operations
                   The following constitutes an Event of Default: “Prior to the completion of
                   construction of the Improvements and equipping of the Project, the
                   construction of the Improvements or the equipping of the Project is
                   abandoned or work thereon ceases for a period of more than ten (10) days
                   for any reason, or the Improvements are not completed for purposes of final
                   payment to the General Contractor prior to the Completion Date, regardless of
                   the reason for the delay.” (See Loan Agreement, Exhibit 2, Page 10).

                C. Lender’s Right to Enter
                   Lender and Lender’s agents and representatives may enter upon the Real
                   Property at all reasonable times to attend to Lender’s interests and to inspect
                   the Real Property for purposes of Grantor’s compliance with the terms and
                   conditions of this Deed of Trust, the Loan Agreement and the other Related
                   Documents. (See Deed of Trust, Exhibit 3, Page 2 & Loan Agreement, Exhibit
                   2, Page 9).

[Emphasis Added].

       26.     Despite the foregoing, on November 6, 2020, DCMI Mid-Atlantic, Inc. inspected

the Property on behalf of Lender and produced a report detailing its findings dated December 16,

2020 (the “DCMI Report”) estimating that only 70% of the construction work on the Property has

been completed. A true and correct copy of the DCMI Report is attached hereto as Exhibit 9.

       27.     Upon information and belief, and based on the findings in the DCMI Report, certain

fixtures and improvements installed at various locations throughout the Property have been

removed without Lender’s consent, resulting in damage to and diminution in value of the Property.

Removal of these fixtures and improvements without Lender’s consent is a further violation of

Borrower’s obligations under the Deed of Trust, among other documents.

       28.     Defendants have also failed to connect the Property to electricity, meaning the


                                                 7
             Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 8 of 16




Property is susceptible to damage from, among other things, severe cold, snow, ice and other

effects of winter weather in the District of Columbia.

       29.       Most concerning is the fact that Defendants have abandoned the Property with an

unfinished roof allowing water intrusion into the structure, thereby damaging the Property and

making it susceptible to further damage due to winter weather, thereby putting Lender’s Collateral

at risk of further damage, destruction or diminution in value.

       30.       Defendants’ actions and inactions as described above are a clear violation of both

(A) Defendants’ duty to protect the Property, and (B) Defendants’ duty to maintain the Property

described on Page 2 of the Deed of Trust.

       31.       In response to Defendants’ actions and inactions with respect to the Property, on

December 18, 2020, Lender, through counsel, served a demand on Defendants to safeguard and

protect the Property, in the form attached hereto and marked Exhibit 10. Defendants have failed

to respond to or acknowledge this demand and have failed to take action to safeguard and protect

the Property.

       32.       Defendants continue to be in default of their obligations under the Loan Documents.

       33.       As one of a number of remedies for the Defendants’ defaults, Lender is entitled to

foreclose on and sell the Property in order to satisfy the Indebtedness pursuant to the terms of the

Deed of Trust.

       34.       Lender has been prevented from proceeding with foreclosure under the Deed of

Trust because of various title issues affecting the Property, specifically including (a) the fact that

the plat of subdivision creating the Property was signed, apparently in error, by an entity identified

as “1311 R Street LLC,” which is not the legal name of the Borrower and not an entity that exists




                                                  8
              Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 9 of 16




in the District of Columbia, and (b) was purportedly dated, again apparently in error, on January

9, 2017, approximately three months before the Borrower acquired title to the Property.

        35.     Because Lender is not able to proceed with foreclosure until title can be perfected,

Lender requires the appointment of a receiver over the Property to prevent further damage, waste

and/or diminution in value to the Property pending resolution of the title issues.

                                           COUNT I
                        (Contractual and Statutory Right to Receivership)

        36.     Lender repeats and realleges the allegations in Paragraphs 1 through 35 as if set

forth in full herein.

        37.     Defendants are in default of their obligations under the Deed of Trust, the Security

Agreement, and the other Loan Documents for, among other things, (A) failing to pay the

Indebtedness at maturity; (B) failing to pay subcontractors and/or materialmen involved in

Defendants’ development of the Property resulting in at least one mechanic’s lien recorded against

the Property; (C) abandoning the Property; (D) refusing or failing to allow Lender to enter and

inspect the Property; (E) removing fixtures and improvements from the Property without the

Lender’s consent or approval; and (F) failing to maintain the Property and protect it from damage

and diminution in value.

        38.     The Loan Agreement provides that, upon the occurrence of a default under the Note

and the Deed of Trust, and regardless of the solvency of the Borrower and even in the absence of

waste, the Lender may take and maintain possession of the Property while exercising any of its

rights and remedies set forth in the Loan Documents. See Loan Agreement, Exhibit 2, Page 5.

        39.     The Deed of Trust further provides that, upon the occurrence of a default, Lender

has the right at its option, and without notice or regard to the Borrower’s solvency, to “have a

receiver appointed to take possession of all or any part of the Property . . . to operate the Property



                                                  9
             Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 10 of 16




preceding foreclosure or sale, and to collect the Rents from the Property and to sell the Property

and apply the proceeds of such Rents and sale, over and above the cost of the receivership, against”

indebtedness due and owing to Lender. See Deed of Trust, Exhibit 3, Page 6.

       40.     The Security Agreement contains a similar consent by Borrower to the appointment

of a receiver over the Collateral following an event of default and at the request of the Lender. See

Security Agreement, Exhibit 4, Page 5.

       41.     Pursuant to the aforementioned provisions of the Loan Documents, Lender has the

right to have a receiver appointed to operate, manage, safeguard and, if necessary and appropriate

(and with Lender’s and the Court’s prior approval), market and sell the Property and the Collateral.

Lender seeks immediate appointment of a receiver for the Property and the Collateral which is

necessary and desirable to protect the liens and encumbrances of the Deed of Trust and the Security

Agreement with respect to the Property and the Collateral, and to preserve and protect the Property

and the Collateral against damage, loss, waste or destruction, pending its sale through foreclosure

or other disposition.

       42.     In addition, and pursuant to pertinent provisions of the Loan Agreement and the

Deed of Trust, Borrower has agreed to provide further assurances to Lender and to “execute and

deliver, or will cause to be made, executed or delivered, to Lender or to Lender’s designee, and

when requested by Lender, cause to be filed, recorded, refiled, or rerecorded, as the case may be,

at such times and in such offices and places as Lender may deem appropriate,” all such documents

as Lender determines are “necessary or desirable in order to effectuate, complete, perfect, continue,

or preserve (1) [Borrower’s] obligations under the Loan Agreement, the Note, [the] Deed of Trust,

and the Related Documents, and (2) the liens and security interests created by [the] Deed of Trust

as first and prior liens on the Property, whether now owned or hereafter acquired by [Borrower].”




                                                 10
             Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 11 of 16




See Deed of Trust, Exhibit 3 to Complaint, Pages 5-6; see also Loan Agreement, Exhibit 2 to

Complaint, Page 9.

       43.     If Borrower should fail or refuse to provide such further assurances Borrower has

expressly agreed that “Lender may do so for and in the name of [Borrower] and at [Borrower’s]

expense,” irrevocably appointing “Lender as [Borrower’s] attorney-in-fact, coupled with an

interest, for the purpose of making, executing, delivering, filing, recording, and doing all other

things as may be necessary or desirable, in Lender’s sole opinion, to accomplish the matters

referred to in the preceding paragraph.” See Deed of Trust, Exhibit 3 to Complaint, Page 6.

       44.     Lender is further entitled to appointment of a receiver over the Property and the

Collateral because Defendants apparently lack the financial resources to manage the Property, to

safeguard and protect the Collateral, to pay their debts associated with the development of the

Property, to pay utilities for the Property, or to protect the Property and the Collateral from

dissipation or waste.

       45.     Lender lacks an adequate remedy at law. Lender will suffer irreparable harm if a

receiver is not appointed to take possession and control of the Property and the Collateral because

there exists a real and immediate risk that Borrower’s abandonment of the Property will cause the

Property and the Collateral to be dissipated, further damaged or diminished in value.

       46.     Lender requests that Mark G. Anderson Consultants, Inc. (“MGAC” or the

“Receiver”) be appointed receiver for the Collateral. MGAC has substantial experience and

knowledge in construction and project management, and in the management and preservation of

commercial real property in particular, as is evidenced by the Affidavit of Mark G. Anderson,

President of MGAC, which is appended hereto marked Exhibit 11.




                                                11
             Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 12 of 16




       47.       The Receiver is fit and proper to act as receiver herein; the Receiver holds no

interests that would interfere with the proper performance of its duties as a receiver in this case;

and the Receiver is willing to serve as receiver, on the terms and for the compensation specified

in Exhibit 11.

       48.       The relief requested is warranted in light of the continuing defaults by Defendants,

the condition and risk to the Collateral, and the clear contractual entitlement to the appointment of

a receiver as set forth in the Loan Documents.

       49.       Lender will suffer immediate, irreparable, and material loss and injury unless a

receiver is immediately appointed.

                                        COUNT II
            (Temporary Restraining Order, Preliminary and Permanent Injunction)

       50.       Lender repeats and realleges herein the allegations set forth in paragraphs 1 through

49 hereof.

       51.       Lender seeks and is entitled to a temporary restraining order and preliminary and

permanent injunction ordering Defendants to turn over and release to the Receiver all records

relating to the Property, and ordering Defendants to turn over and release to the Receiver all

contracts, agreements, permits, licenses, drawings, specifications and other items relating to the

Property.

       52.       Lender further seeks an order enjoining Defendants from interfering with its rights

under the Deed of Trust, and from interfering with any Receiver appointed by the Court.

       53.       Lender will suffer irreparable harm if the relief sought herein is not granted.

       54.       Lender lacks an adequate remedy at law.

       WHEREFORE, the Plaintiff, GOLDMAN SACHS BANK USA, respectfully requests:




                                                  12
             Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 13 of 16




       A.      That this Court appoint Mark G. Anderson Consulting, Inc. as the receiver of the

Property and Collateral, on the terms and for the compensation specified in Exhibit 11 of this

Complaint;

       B.      That this Court authorize and empower said Receiver to take possession of and

manage the Property and the Collateral on behalf of Plaintiff and Defendants, and to take any and

all actions as it may deem necessary and proper to manage, lease, insure and protect the Collateral;

to preserve and protect the Property and the Collateral against vandalism, theft, burglary, and

unauthorized intrusion or trespass by any third party and against destruction or damage by fire,

water or the elements; to collect any rents and profits of the Collateral and to use the same and

such other funds as may become available to said Receiver, by way of advancement or otherwise,

in the payment of the expenses of said Receivership and the management and operation of the

Property; with the prior consent of the Plaintiff, to hire a new management company to preserve

and protect the Collateral, and through such company to hire attorneys, accountants, bookkeepers,

real estate brokers, maintenance personnel, groundskeepers, auctioneers, electricians, plumbers,

management agents, advertisement and media representatives, and such other related employees

and independent contractors, and to procure such policies of insurance, as it may deem necessary

and appropriate to the proper management, operation, protection and/or preservation of the

Collateral, and to the collection of the profits therefrom;

       C.      That this Court further authorize and empower the Receiver, with the prior approval

of Plaintiff, to execute, deliver, and file with the appropriate public officials, all such documents

as are necessary or appropriate to remedy the title issues with the Property, including but not

limited to a corrected plat of subdivision to be approved by and filed with the Office of the

Surveyor for the District of Columbia;




                                                 13
            Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 14 of 16




       D.      That this Court further authorize and empower the Receiver, with the prior approval

of Plaintiff, to hire contractors to complete the construction and development of the Property and,

thereafter, to market and advertise the Property for sale, and to sell the Property (including all

personal property located thereon) for the highest price which, in his discretion, and subject to

review and approval by the Plaintiff and the Court, is the best price available, with the proceeds

from such sale to be applied in the same manner as the proceeds of a power of sale foreclosure

sale are to be applied, as provided by the terms of the Deed of Trust;

       E.      That this Court recognize and affirm the Plaintiff’s right to credit bid its

indebtedness at any sale conducted by the Receiver and approved by the Court;

       F.      That this Court declare and determine the rights of the parties under the Note, the

Deed of Trust, and the other Loan Documents, and in so doing determine that Plaintiff is entitled

to exercise all of its rights and remedies under the Deed of Trust, including the assumption of

control of the Property;

       G.      That this Court grant Plaintiff’s motion for a temporary restraining order and

preliminary and permanent injunction, ordering Defendants to turn over to the Receiver all rents,

issues and profits arising from the Property, and similarly decreeing that the fee owner, operators,

and managers of the Property and the Collateral and all other persons (including the Defendants’

accountants) shall relinquish possession of the Property and the Collateral, and turn over to said

Receiver all books, records (including all documents reflecting notes, loans, leases, claims, or

contracts held by Defendants with respect to the Property and the Collateral), ledgers, check books,

accounting and bookkeeping files, inventory list, rent rolls or lists, orders, agreements, service

contracts, vendor agreements, municipal notices, post office boxes, trust boxes, safety deposit




                                                14
            Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 15 of 16




boxes, all relating to the operation of the Property or any of its facilities and to the Collateral,

immediately upon entry of this Order and service of a copy of this Order upon the Defendants;

       H.      That this Court award attorneys’ fees and all related collection and enforcement

costs incurred by Plaintiff, as provided for in the Note, the Deed of Trust, and the other Loan

Documents; and

       I.      That this Court grant such other and further relief as is necessary and appropriate.

December 29, 2020.

                                      Respectfully submitted,


                                       /s/ Richard E. Hagerty           __________________
                                      Richard E. Hagerty (DC Bar # 411858)
                                      Mary C. Zinsner (DC Bar # 430091)
                                      TROUTMAN PEPPER HAMILTON SANDERS LLP
                                      401 9th Street NW, Suite 1000
                                      Washington, DC 20004
                                      Tel: (202) 274-1910
                                      Fax: (703) 448-6520
                                      Email: richard.hagerty@troutmansanders.com
                                              mary.zinsner@troutmansanders.com

                                      Attorneys for Plaintiff, Goldman Sachs Bank USA




                                                15
Case 1:20-cv-03845 Document 1 Filed 12/29/20 Page 16 of 16




                          16
